Citation Nr: 9911157	
Decision Date: 04/23/99    Archive Date: 04/30/99

DOCKET NO.  95-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel





INTRODUCTION

The veteran had active service from February 1953 to May 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied service connection for 
hypertension.  

The Board notes that the veteran filed a timely notice of 
disagreement and substantive appeal to the RO's October 1994 
rating decision with regard to the claim for residuals of a 
right eye injury as well.  See 38 C.F.R. § 20.302 (1998).  
However, in a statement, received in May 1998, the veteran 
indicated that he wished to withdraw his appeal on that 
issue.  A substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  Therefore, that issue is not currently before the 
Board.  


FINDING OF FACT

The claim for service connection for hypertension is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's enlistment medical examination in February 1953 
indicated no abnormalities of the heart or vascular system.  
His blood pressure was reported as 148/66.  On a re-
enlistment examination in June 1956, no abnormalities of the 
heart or vascular system were noted, and a blood pressure of 
124/74 was reported.  On a July 1956 examination for 
application to Officer Candidate School (OCS), 
no abnormalities of the heart or vascular system were noted 
and blood pressure of 124/74 was reported.  

On a March 1958 examination for the Navy Scientific Program, 
no abnormalities of the heart or vascular system were noted 
and a blood pressure of 120/80 was reported.  A discharge and 
reenlistment examination in June 1962 indicated no 
abnormalities of the heart or vascular system and a blood 
pressure of 128/76.  A periodic medical examination in 
January 1966 indicated no abnormalities of the heart or 
vascular system and a blood pressure of 136/86.  

On a reenlistment examination in June 1968, no abnormalities 
of the heart or vascular system were noted and a blood 
pressure of 136/84 was reported.  A periodic medical 
examination in August 1969 indicated no abnormalities of the 
heart or vascular system and a blood pressure of 132/80.  The 
veteran's separation medical examination indicated no 
abnormalities of the heart or vascular system and a blood 
pressure of 120/88.  The veteran completed reports of medical 
history at the same time of these examinations and at no time 
reported a history of high blood pressure. 

The veteran underwent a VA examination in July 1979.  He 
indicated that he wanted his blood pressure checked.  A blood 
pressure reading of 150/92 was recorded, but no opinion was 
offered as to that reading by the examiner.  No abnormalities 
of the heart or vascular system were found.  




The record contains records of treatment at military 
facilities for hypertension from November 1986 to April 1991.  
In November 1986, the veteran reported for treatment of high 
blood pressure, which was read as 146/102.  Further records 
indicated that the veteran's high blood pressure was 
controlled by medication and weight control.  

In November 1993, the veteran filed an initial claim for VA 
benefits for service connection for hearing loss with 
tinnitus, hypertension, cervical spine disability, headaches, 
skin rash, and residuals of a right eye injury.  In a 
statement in support of his claim, the veteran stated that 
his blood pressure was excellent upon enlistment and 
progressively elevated during his period of service.  He 
indicated that he was told to keep an eye on his elevated 
blood pressure prior to discharge, but did not follow-up due 
to the lack of nearby government facilities.  

At a hearing before an RO hearing officer in February 1995, 
the veteran testified that he was initially put on medication 
for hypertension in approximately 1982.  He indicated that, 
during his 20 years of service, his blood pressure increased, 
probably due to the stress that he was under.  The veteran 
testified that a Navy doctor in Memphis, Tennessee told him 
that his blood pressure was "borderline," shortly before 
the veteran's retirement, and that the veteran should "keep 
an eye on it."  

In July 1979, the veteran went to the VA Hospital in Beckley, 
West Virginia to have his blood pressure checked.  
Transcript, p. 5.  The veteran indicated that his blood 
pressure was 150/92 at that time, and the VA Hospital told 
him that there was nothing wrong.  The veteran sought 
treatment at a military hospital in 1982 and was put on 
medication for high blood pressure at that time.  
Transcript, p. 6.  


A VA examination for hypertension was conducted in November 
1996.  The examiner indicated that he reviewed all available 
medical records and summarized the medical records, including 
from service, VA facilities, and military outpatient 
treatment.  The veteran's blood pressure was 140/90, 138/88.  
The examiner recorded a diagnosis of mild essential 
hypertension, which was well controlled with daily 
medication.  The examiner stated that the review of the 
veteran's medical records indicated that there was no onset 
of hypertension in the military service and the first 
treatment for hypertension was in 1986, 13 years after the 
veteran's retirement.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
cardiovascular-renal disease, including hypertension, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) 
(1998).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

In the instant case, the veteran has submitted evidence of a 
current disability.  The record contains clear diagnoses of 
hypertension, treated with medication, beginning in November 
1986.  

However, the veteran's service medical records contain no 
diagnoses or opinions with regard to hypertension.  In 
addition, there is no competent evidence of manifestation of 
hypertension to a compensable degree within the initial post-
service year.  As noted above, the first diagnosis of 
hypertension was indicated in 1986, more than 13 years after 
retirement from military service.  

The issue of whether the veteran's hypertension is related to 
his period of military service involves a medical diagnosis 
or opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reflect that the veteran has a 
medical degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, he is not 
competent to provide opinion that specific blood pressure 
readings are manifestations of disability due to 
hypertension.  See Savage v. Gober, 10 Vet. App. 489, 497 
(1997).

In addition, there is no competent evidence of a nexus 
between the veteran's current hypertension and any incident 
of service.  The VA examiner in November 1996, specifically 
stated, after reviewing the veteran's service medical 
records, that there was no onset of hypertension during 
service.  Without competent medical evidence of inservice 
occurrence and a nexus between the veteran's present 
disability and his military service, the veteran's claim 
cannot be well grounded.  The veteran has endeavored to make 
an assertion well beyond his competence to do so.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter, "the 
Court") has held that there is some duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103 (West 1991) even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
The veteran indicated that at some point between 1973 and 
1979, he was treated for a knife injury, but that records of 
that treatment were unavailable and he was unsure if his 
blood pressure had been read during treatment for that 
injury.  Thus, VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
hypertension.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
additional medical evidence that has not already been 
requested or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the claim for service connection for hypertension is not 
well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.


The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for hypertension, 
VA has no duty to assist the appellant in developing his 
case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertension, the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

